                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ANN S. CAMPBELL and MORRIS H.
CAMPBELL,

      Plaintiffs,

v.                                         Case No:    2:19-cv-545-FtM-38NPM

ALLSTATE INSURANCE
COMPANY, a corporation,

      Defendant.


                                         ORDER

      This matter is before the Court on the Motion to Stay All Deadlines, filed on January

8, 2020. (Doc. 16). Defendant Allstate Insurance Company, a carrier participating in

the National Flood Insurance Program, informs the Court that unfortunately, on December

6, 2019, Plaintiffs’ counsel, Samuel W. Bearman unexpectedly passed away. (Id., p. 2).

Defendant represents that Mr. Bearman was a sole practitioner who had a claims

consultant to assist in his cases.    (Id.).   Apparently, Mr. Bearman did not have a

succession plan filed with the Florida Bar and his widow has retained counsel to open an

estate and assist in identifying other counsel to represent Mr. Bearman’s clients in this

and other matters. (Id.). Allstate requests that the Court stay the deadlines in this

action for ninety (90) days to allow time for Plaintiffs to retain new counsel, if they so

choose.

      An estate for Mr. Bearman was opened on December 19, 2019. See Order (Doc.

29) in Picard v. USAA Gen. Indem. Co., No. 3:19-cv-307-J-39JBT. The state court

appointed Phyllis Bearman as the Personal Representative and she is represented by
attorney Artice L. McGraw. Id., pp. 1-2. They are attempting to obtain authorization to

conduct the affairs of Mr. Bearman’s law practice, including finding competent attorneys

to continue prosecuting Mr. Bearman’s cases. Id., p. 2.

      For these reasons, the Court finds it appropriate to stay the deadlines in this case

and cancel the Preliminary Pretrial Conference set on January 30, 2020. The Court

directs Defendant’s counsel, on or before March 13, 2020, to confer with Mr. McGraw

(or any successor counsel retained by Plaintiffs) and file a joint status update regarding

whether the parties are prepared to proceed.

      Accordingly, it is hereby ORDERED:

      (1)    The Motion to Stay All Deadlines (Doc. 16) is GRANTED.

      (2)    The deadline to file a Case Management Report is vacated and will be reset

             upon further Order of the Court.

      (3)    The Preliminary Pretrial Conference scheduled for January 30, 2020 is

             cancelled and will be reset by separate notice.

      (4)    On or before March 13, 2020, Defendant shall confer with Mr. McGraw (or

             any successor counsel retained by Plaintiffs) and the parties shall file a joint

             status update regarding whether the parties are prepared to proceed. If

             Plaintiffs have not retained substitute counsel, then the notice shall include

             contact information for Plaintiffs.

      (5)    The Clerk of Court is directed to provide copies of this Order by U.S. mail

             and email to Mr. McGraw and Dennis Abbott, Mr. Bearman’s claims

             consultant, at the addresses listed below.




                                           -2-
      (6)    The Clerk of Court is further directed to administratively close the file

             pending further order of the Court.

      DONE and ORDERED in Fort Myers, Florida on January 15, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties

Artice L. McGraw, Esq.
917 North Twelfth Avenue
Pensacola, FL 32501
ArticeLMcGraw@ArticeLMcGraw.com

Dennis Abbott
820 North 12th Avenue
Pensacola, FL 32501
dabbott@bearmanlaw.com




                                          -3-
